Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-8D) in the reply filed on 17 March 2021 is acknowledged. Since Applicant did not specify if the election was made with or without traverse, Applicant’s election is being treated as an election without traverse.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Injector Capable of Suppressing Subsequent Dripping of Fluid.
The disclosure is objected to because of the following informalities:
On page 2, [0006], “To prevent the seal body closely contact” should read “To prevent the seal body in close contact”
On page 18, [0066], “first embodiment as descried above” should read “first embodiment as described above” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US 2011/0034882 A1; hereinafter Quinn).
Regarding claim 1, Quinn discloses an injector (10, Fig. 1) comprising: a cylindrical barrel (16, Fig. 1); a movable body housed in the barrel (12, Fig. 6B, and see [0100]); and a plunger coming into separable contact with the movable body (14, Figs. 1 and 7, and see 12 in relation to 14 in Fig. 1 and Fig. 7. It is the Examiner’s position that 14 comes into separable contact with 12 as they are first separated before they are put together as shown in Figs. 1 and 7 and [0100]), wherein the movable body includes a main body (32, Figs. 6B and 7) having an outer diameter smaller than an inner diameter of the barrel (see 32 in relation to 78 in Fig. 7), a disk-shaped seal body disposed on the main body and including an outer circumferential end brought into close contact with an inner circumferential surface of the barrel (66, Figs. 6B and 7, and see [0089]), and at least one projecting portion projecting from the main body toward the inner circumferential surface of the barrel (60 and 64, Figs. 6B and 7, and see [0087]), and wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body (see [0087], [0089]).
Regarding claim 2, Quinn discloses the injector according to claim 1 as discussed above, wherein the at least one projecting portion is a flange (see [0087]. Note thefreedictionary.com defines “flange” as “a protruding rim, edge, rib, or collar, as on a wheel or a pipe shaft, used to strengthen an object, hold it in place, or attach it to another object”. It is the Examiner’s position that 60 and 64 are a flange as 64 is a protruding rim extending from 60 (as seen in Fig. 6B and [0087]) that attaches to the inner surface 70 of 66 as described in [0089]), and wherein an outer diameter of the flange is smaller than the outer diameter of the seal body (see 60 and 64 in relation to 66 in Fig. 6B, also see [0087], [0089]).
Regarding claim 3, Quinn discloses the injector according to claim 2 as discussed above, wherein the outer diameter of the flange is smaller than the inner diameter of the barrel (see 60 and 64 in relation to 78 in Fig. 7). 
Regarding claim 5, Quinn discloses the injector according to claim 1 as discussed above, wherein the plunger includes a planar-shaped contact surface at a front end thereof (see “planar-shaped contact surface of plunger” in Annotated Fig. 7 below; note that the planar-shaped contact surface is denoted as the flat right and left sides of 14 below the attachment portion 31), and wherein the movable body includes a planar-shaped rear end surface coming into contact with the contact surface of the plunger (see “planar-shaped contact surface of movable body” in Annotated Fig. 7 below; note that the planar-shaped contact surface is denoted as the legs extending below 90 on the left and right sides of 12 in Fig. 6B that are in contact with 14 as shown in Fig. 7; also see [0097], [0100]).








Annotated Fig. 7
[AltContent: textbox (planar-shaped contact surface of movable body)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (planar-shaped contact surface of plunger)][AltContent: arrow]
    PNG
    media_image1.png
    418
    371
    media_image1.png
    Greyscale

Regarding claim 6, Quinn discloses the injector according to claim 5 as discussed above, wherein the plunger includes a guide pin projecting from the contact surface (31, Fig. 7, and see [0087]), and wherein the movable body includes in the rear end surface a guide hole receiving the guide pin in a manner enabling forward and backward movement (28, Figs. 6B and 7, and see [0087], [0097], [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2011/0034882 A1; hereinafter Quinn).
Regarding claim 4, Quinn discloses the injector according to claim 2 as discussed above. Quinn does not expressly teach that a distance between the seal body and the flange is larger than the outer diameter of the seal body.
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Quinn to include an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Quinn discloses the claimed invention except for an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body. It would have been an obvious matter of design choice to make a distance between the seal body and the flange is larger than the outer diameter of the seal body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Quinn to include an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body since Applicant has not disclosed that having an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the distance between the seal body and the flange being larger than the outer diameter of the seal body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Barere (US 2006/0173411 A1). 
Regarding claim 1, Barere discloses an injector (20, Figs. 1 and 3) comprising: a cylindrical barrel (21, Figs. 1 and 3); a movable body housed in the barrel (81, Fig. 8; also see Figs. 3, 10-12, and [0054-0055]); and a plunger coming into separable contact with the movable body (43, Figs. 10-11, and see [0052], [0055]), wherein the movable body includes a main body (85, Figs. 3 and 8) having an outer diameter (see “outer diameter main body” in Annotated Fig. 10 below) smaller than an inner diameter of the barrel (see “inner diameter of barrel” in Annotated Fig. 10 below), a disk-shaped seal body disposed on the main body and including an outer circumferential end brought into close contact with an inner circumferential surface of the barrel (82, Fig. 8, and see [0049]), and at least one projecting portion projecting from the main body toward the inner circumferential surface of the barrel (89, Figs. 8 and 10).
Barere does not expressly teach that a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Barere to include an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Barere discloses the claimed invention except for wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body. It would have been an obvious matter of design choice to make the projecting portion smaller than the seal body such that a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Barere to include an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body since applicant has not disclosed that having an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
[AltContent: textbox (inner diameter of barrel)]Annotated Fig. 10
[AltContent: arrow][AltContent: textbox (outer diameter of seal body)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    143
    422
    media_image2.png
    Greyscale

[AltContent: textbox (outer diameter of flange)][AltContent: textbox (outer diameter main body)]



Regarding claim 2, Barere teaches the injector according to claim 1 as discussed above, wherein the at least one projecting portion is a flange (89, Fig. 8, and see [0049]. Note thefreedictionary.com defines “flange” as “a protruding rim, edge, rib, or collar, as on a wheel or a pipe shaft, used to strengthen an object, hold it in place, or attach it to another object”. It is the Examiner’s position that 89 is a flange as it is a protruding rim situated on 85 as seen in Fig. 8 that connects 85 to 75 and 61 as described in [0052] and [0055]), and wherein an outer diameter of the flange (see “outer diameter of flange” in Annotated Fig. 10 above) is smaller than the outer diameter of the seal body (see “outer diameter of seal body” in Annotated Fig. 10 above; also see Figs. 3, 8, and 10).
Regarding claim 3, Barere teaches the injector according to claim 2 as discussed above, wherein the outer diameter of the flange is smaller than the inner diameter of the barrel (see “outer diameter of flange” in relation to “inner diameter of barrel” in Annotated Fig. 10 above; also see Figs. 3 and 10).
Regarding claim 4, Barere teaches the injector according to claim 2 as discussed above. Barere does not expressly teach an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body.
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Barere to include an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Barere discloses the claimed invention except for an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body. It would have been an obvious matter of design choice to make the distance between the seal body and the flange larger than the outer diameter of the seal body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Barere to include an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body since Applicant has not disclosed that having an injector wherein a distance between the seal body and the flange is larger than the outer diameter of the seal body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a distance between the seal body and the flange being larger than the outer diameter of the seal body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (EP 1849490 A1; hereinafter Chiba).
              Regarding claim 1, Chiba discloses an injector (1, Fig. 1) comprising: a cylindrical barrel (2, Fig. 1); a movable body housed in the barrel (3, Figs. 1-2, and see [0032-0033], [0036]); and a plunger coming into separable contact with the movable body (4, Figs. 1-2, and see [0032-0033]. It is the Examiner’s position that 4 comes into separable contact with 3 as they are first separated before they are put together as shown in Fig. 2 and [0032-0033]), wherein the movable body includes a main body (12, Fig. 2) having an outer diameter smaller than an inner diameter of the barrel (the contact surface 26 of 12 is the area of 12 that has an outer diameter smaller than an inner diameter of the barrel, see [0028]), a disk-shaped seal body disposed on the main body and including an outer circumferential end brought into close contact with an inner circumferential surface of the barrel (24, Fig. 2, and see [0028]; also see 24 in relation to 2a in Fig. 1), and at least one projecting portion projecting from the main body toward the inner circumferential surface of the barrel (15, Fig. 2, and see [0025]; also see 15 in relation to 2a in Fig. 1). 
Chiba does not expressly teach that a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Chiba to include an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(I).
Chiba discloses the claimed invention except for an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body. It would have been an obvious matter of design choice to make the projecting portion smaller than the seal body such that a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A).
Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Chiba to include an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body since Applicant has not disclosed that having an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of an injector wherein a distance from a central axis of the movable body to a leading end of the at least one projecting portion is smaller than a half of an outer diameter of the seal body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 5, Chiba teaches the injector according to claim 1 as discussed above, wherein the plunger includes a planar-shaped contact surface at a front end thereof (18 and 20, Fig. 2, and see [0029], [0039]; also see 18 and 20 in relation to 12 in Fig. 1), and wherein the movable body includes a planar-shaped rear end surface coming into contact with the contact surface of the plunger (28a, Fig. 2, and see [0029], [0039]; also see 28a in relation to 18 and 20 in Fig. 1).
Regarding claim 6, Chiba teaches the injector according to claim 5 as discussed above, wherein the plunger includes a guide pin projecting from the contact surface (21, 22, 22a, and 23, Fig. 2, and see [0027]), and wherein the movable body includes in the rear end surface a guide hole receiving the guide pin in a manner enabling forward and backward movement (27, Fig. 2, and see [0029], [0032-0033], [0036]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vrijens et al. (WO 2018/083221 A1) discloses an injector with a barrel, a movable body with a planar-shaped rear end surface, a plunger coming into separable contact with the movable body and including a planar-shaped contact surface at a front end that comes into contact with the contact surface of the movable body, a disk-shaped seal body disposed on the main body, and a flange projecting from the main body with an outer diameter smaller than that of the seal body and that of the inner diameter of the barrel, wherein a distance from a central axis of the movable body to a leading end of the flange is smaller than a half of an outer diameter of the seal body. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        8 April 2021
/AMBER R STILES/Primary Examiner, Art Unit 3783